Citation Nr: 1329445	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  09-13 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder, to include as secondary to a service-connected 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2012), the appeal has 
been advanced on the Board's docket.  

The Veteran served on verified active duty from May 1976 to 
May 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2008 of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection for a psychiatric disorder.  

In March 2010, the Veteran appeared at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is in the Veteran's claims file.  

In April 2010 and September 2011, the Board remanded the 
issue of entitlement to service connection for a psychiatric 
disorder, to include as secondary to a service-connected 
right shoulder disability, for further development.  

In a June 2012 decision, the Board denied the Veteran's 
claim for entitlement to service connection for a 
psychiatric disorder, to include as secondary to a service-
connected right shoulder disability.  

The Veteran appealed the June 2012 Board decision, as to the 
issue of entitlement to service connection for a psychiatric 
disorder, to include as secondary to a service-connected 
right shoulder disability, to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2013, the 
parties (the Veteran and the VA Secretary) filed a joint 
motion which requested that the Board's decision, as to the 
issue of entitlement to service connection for a psychiatric 
disorder, to include as secondary to a service-connected 
right shoulder disability, be vacated and remanded.  A 
February 2013 Court Order granted the motion.  

In a March 2010 statement, the Veteran apparently filed a 
claim for entitlement to an increase in a 30 percent rating 
for a right shoulder disability.  That issue is not before 
the Board at this time and is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the January 2013 joint motion, the parties agreed that 
the VA failed to satisfy its duty to assist the Veteran in 
the development of his claim by providing an adequate 
medical examination or opinion regarding the issue of 
entitlement to service connection for a psychiatric 
disorder, to include as secondary to a service-connected 
right shoulder disability.  The joint motion indicated that 
the Veteran was afforded a VA psychiatric examination in 
September 2010 to determine whether he suffered from a 
psychiatric disorder that was related to his military 
service or his service-connected right shoulder disability.  
The joint motion reported that the examiner diagnosed a 
depressive disorder and a cognitive disorder, and opined 
that the death of the Veteran's mother during his childhood 
may have made him susceptible to bouts of depression, but 
there was no evidence of his mood difficulties being related 
to or exacerbated by his military service.  

The joint motion stated that the examiner specifically 
indicated that it was at least as likely as not that the 
Veteran's depressive disorder was not incurred in or caused 
by his service-connected right shoulder disability.  It was 
also noted that the examiner opined that it was at least as 
likely as not that the Veteran's depressive disorder was 
aggravated by his service-connected right shoulder 
disability in that the pain and limitation of motion 
associated with that disability had aggravated a 
psychopathological feeling of sadness in the Veteran.  The 
joint motion reported that the examiner maintained that it 
was not possible to differentiate the level of disability to 
the aggravation, and that the symptoms of the depression, 
the pain, and the limited mobility of the right shoulder, 
were intermingled.  

The joint motion referred to the Board's denying the 
Veteran's claim for entitlement to service-connected for a 
psychiatric disorder, to include as secondary to a service-
connected right shoulder disability.  The joint motion 
addressed the Board's discussion of the statements provided 
by the examiner, pursuant to the September 2010 VA 
psychiatric examination report, regarding whether the 
Veteran's service-connected right shoulder disability 
aggravated his diagnosed disorders (a depressive disorder 
and a cognitive disorder).  

The joint motion indicated that the VA examiner, pursuant to 
the September 2010 VA psychiatric examination report, 
determined that the Veteran's depressive disorder was 
aggravated by the pain and limitation of motion associated 
with his service-connected right shoulder disability.  The 
joint motion stated, however, that while the examiner 
indicated that she was unable to differentiate the level of 
disability attributable to the aggravation, her comments 
regarding the Veteran's overall level of functioning and the 
disability attributable to the aggravation, were unclear.  
The joint motion further reported that the examiner's 
opinion did not address private treatment records dated in 
December 2000 and January 2001, which noted symptoms of 
depression.  The joint motion found that the September 2010 
VA psychiatric examination report was inadequate and that 
the Board should obtain another opinion clarifying the 
baseline level of disability of the Veteran's depression 
disorder and the degree to which it was aggravated by his 
service-connected right shoulder disability.  

An adequate examination must be accomplished on remand.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Prior to the examination, any outstanding records of 
pertinent medical treatment must be obtained and added to 
the record.

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for psychiatric problems since April 
2010.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain 
copies of the related medical records 
which are not already in the claims 
folder.  Specifically, VA treatment 
records since April 2010 must be 
obtained.  Document any unsuccessful 
efforts to obtain records, inform him of 
such, and advise him he may obtain and 
submit those records.

2.  Schedule the Veteran for a VA 
examination by an appropriate medical 
professional to determine the nature and 
likely etiology of his claimed psychiatric 
disorder, to include as secondary to a 
service-connected right shoulder 
disability.  The entire claim file (i.e., 
the paper claim file and any medical 
records contained in Virtual VA, CAPRI, 
and AMIE) must be reviewed by the 
examiner.  If the examiner does not have 
access to Virtual VA, any relevant 
treatment records contained in the Virtual 
VA file that are not available on CAPRI or 
AMIE must be printed and associated with 
the paper claim file so they can be 
available to the examiner for review.  The 
examiner must diagnose all current 
psychiatric disorders.  

Based on a review of the claim file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
must provide a medical opinion, with 
adequate rationale, as to whether it is as 
at least as likely as not (a 50 percent or 
greater probability) that any currently 
diagnosed psychiatric disorders are 
related to and/or had their onset during 
his period of service.  The examiner must 
specifically acknowledge and discuss any 
reports by the Veteran that his 
psychiatric problems were first manifested 
during his period of service.  The 
examiner must comment on private treatment 
records dated in December 2000 and January 
2001 (from M. Henson, M.D.), which noted 
symptoms of depression.  

The examiner must further opine as to 
whether the Veteran's service-connected 
right shoulder disability caused or 
aggravated any diagnosed psychiatric 
disorders, and if so, the extent to which 
any such psychiatric disorder was 
aggravated.  

The examination report must include a 
complete rationale for all opinions 
expressed.  If the examiner feels that the 
requested opinions cannot be rendered 
without resorting to speculation, the 
examiner must state whether the need to 
speculate is caused by a deficiency in the 
state of general medical knowledge (i.e. 
no one could respond given medical science 
and the known facts) or by a deficiency in 
the record or the examiner (i.e. 
additional facts are required, or the 
examiner does not have the needed 
knowledge or training).  

3.  Then readjudicate the appeal.  If the 
benefit sought remains denied, issue a 
supplemental statement of the case and 
return the case to the Board.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



